DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered.
Applicant's amendment/arguments filed on 1/29/21 as being acknowledged and entered.  By this amendment claims 1-20 are pending and claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 3, 7, 8, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitard et al. (US PGPub 2016/0027780) in view of Sun (US PGPub 2016/0126109).
Claim 1:  Mitard teaches a transistor device comprising (Fig. 3, 5) [0063-0065]: a layer (4) comprising germanium disposed over a substrate (1); a buffer layer (3) disposed between the layer comprising germanium and the substrate, wherein the buffer layer comprises silicon germanium; and a seed layer (7) disposed between the buffer layer and the substrate, wherein the seed layer comprises germanium wherein the seed layer, the buffer layer, and the layer comprising germanium are within a trench in an insulation layer, the insulation layer having the top surface and a bottom surface, wherein an interface between the buffer layer and the layer comprising germanium is below a top surface of the insulation layer, wherein a top surface of the layer comprising germanium is above the top surface of the insulation layer.  Mitard does not teach wherein a bottom surface of the seed layer is below the bottom surface of the insulation layer.  Sun teaches wherein a bottom surface of the seed layer is below the bottom surface of the insulation layer (ABS) enabling a V shaped groove to form which 
Claim 3:  Mitard teaches the substrate comprises silicon [0064].  
Claim 7:  Mitard teaches [0063] the transistor device comprises a p-type transistor device.  
Claim 8:  Mitard teaches (Fig. 3, 5; [0063-0065]) a p-type transistor device comprising: a layer comprising germanium (4) disposed over a substrate; a buffer layer (3) disposed between the layer comprising germanium and the substrate, wherein the buffer layer comprises silicon germanium; and a seed layer (7) disposed between the buffer layer and the substrate, wherein the seed layer comprises germanium having a thickness greater than a critical thickness [0020], wherein the seed layer comprises germanium wherein the seed layer, the buffer layer, and the layer comprising germanium are within a trench in an insulation layer, wherein an interface between the buffer layer and the layer comprising germanium is below a top surface of the insulation layer, and wherein a top surface of the layer comprising germanium is above the top surface of the insulation layer. The thickness range taught by Loo meets the critical thickness requirement of the specification.
Claim 10:  Mitard teaches the substrate comprises silicon [0064].  
Claim 15:  Mitard teaches [0063] the 3App. No. 16/303,125Examiner: Salerno, Sarah KateDocket No. P97136PCT-USArt Unit: 2814transistor device comprises a p-type transistor device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4-6, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitard et al. (US PGPub 2016/0027780) and Sun (US PGPub 2016/0126109), as applied to claims 1 and 8 above, and further in view of Loo et al. (US PGPub 2016/0027779.
Regarding claim 2, as described above, Mitard and Sun substantially read on the invention as claimed, except Mitard and Sun do not teach the buffer layer is tensile strained.  Loo teaches the buffer layer is tensile strained [0064] to increase carrier mobility in pMOS devices [0005].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the strain of the buffer layer taught by Mitard and Sun to be tensile to increase the carrier mobility in the pMOS devices as taught by Loo. [0005]
Claim 4:  Loo teaches the seed layer comprises a thickness such that the germanium is fully relaxed [0042, 0064].  
Claim 5:  Loo teaches the silicon germanium of the buffer layer (3) comprises a similar lattice constant as a lattice constant of the germanium of the seed layer (7) [0064].  
Claim 6:  Loo teaches the silicon germanium of the buffer layer (3) comprises a similar lattice constant as a lattice constant of the layer (4) comprising germanium [0068].  
Claim 9:  Loo teaches the buffer layer is tensile strained [0064].  

Claim 12:  Loo teaches the buffer layer comprises a defect-free surface at an interface with the channel [0057-0058].  
Claim 13:  Loo teaches the silicon germanium of the buffer layer comprises a similar lattice constant as a lattice constant of the germanium of the seed layer [0064].  
Claim 14:  Loo teaches the silicon germanium of the buffer layer comprises a similar lattice constant as a lattice contact of the layer comprising germanium [0068].  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/SARAH K SALERNO/Examiner, Art Unit 2814